ST. PAUL, J.
This is a suit on an open account and presents only questions of fact. After a careful examination of the record as a whole, we are of opinion that the judgment appealed from does substantial justice between the parties.
To disturb that judgment might necessitate the reopening of several issues in the case, only to require another five years of litigation and a mass of detail testimony on both sides. And the conviction is firm on our part that •the result would not be changed very materially in the end, but in the meanwhile substantial injury might result to one or both parties.
Interest respublicae ut finis litium.
Judgment affirmed.